Opinion issued September 23, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00392-CR
NO. 01-10-00393-CR
———————————
JACOB
BRENT SMITH, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 262nd District Court
Harris
County, Texas

Trial
Court Case No. 1243642 and 1253523
 

MEMORANDUM OPINION
          We lack jurisdiction to hear these
appeals.  Appellant, Jacob Brent Smith, pleaded
guilty to the offenses of felon in possession of a firearm and possession of a
controlled substance, and in accordance with his plea bargain agreements with
the State, the trial court sentenced appellant to confinement for 7 years.   
          After the trial court sentenced
appellant to punishment that fell within the terms of the plea bargain
agreements, the trial court certified that each case is a plea-bargain case and
the defendant has no right to appeal. 
Appellant did not appeal any pre-trial matters, and the trial court did
not give permission for appellant to appeal.  Appellant filed timely pro se notices of
appeal.  
           We conclude that the trial court’s certifications
that appellant has no right of appeal, as shown on the form entitled “Trial
Court’s Certification of Defendant’s Right of Appeal,” are supported by the
records that shows he entered into agreed plea bargains with the State.  Tex.
R. App. P. 25.2(a)(2).  Because
appellant has no right of appeal, we must dismiss these appeals “without
further action.”  Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
          Accordingly,
these appeals are dismissed for lack of jurisdiction.
          We
deny any pending motions as moot. 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices
Bland and Sharp.
Do not publish. 
 Tex. R. App. P. 47.2(b).